NO. 07-00-0465-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 NOVEMBER 2, 2000

                         ______________________________


                            JOHN B. LEWIS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

       NO. 2000-432853; HONORABLE BRADLEY S. UNDERWOOD, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                             ABATEMENT AND REMAND


      Upon a plea of not guilty, appellant John B. Lewis was convicted by a jury of

possession of a controlled substance, and punishment was assessed by the trial court at

35 years confinement. The judgment contained in the clerk’s record reflects that sentence

was imposed on August 10, 2000, and that the notice of appeal was filed on September
20, 2000. The reporter’s record, however, shows that the punishment phase of the trial

was held on September 1, 2000. The date sentence is imposed is essential in determining

the time in which to perfect an appeal. Tex. R. App. P. 26.2. Because no motion for new

trial was filed, appellant’s notice of appeal was due to be filed within 30 days of August 10,

2000, the date sentence was imposed. Tex. R. App. P. 26.2(a)(1). From the face of the

judgment, the notice of appeal filed on September 20, 2000, appears untimely.


       Thus, we now abate this appeal and remand the cause to the trial court for a

determination of the appropriate sentencing date. We direct the trial court clerk to forward

a corrected judgment in a supplemental clerk’s record to the Clerk of this Court by

Thursday, November 30, 2000.


       It is so ordered.


                                                  Per Curiam




Do not publish.

                                              2